On September 17, 1915, the district court of Roger Mills county appointed a receiver for the Cheyenne Short Line Railroad Company, and on June 14, 1915, plaintiffs in error filed their motion to vacate said order of appointment, which motion was on that day overruled, and plaintiffs in error were allowed sixty days in which to prepare and serve a case-made, and defendants in error were given twenty days thereafter in which to suggest amendments; the case-made to be settled upon five days' notice. The case-made was served on defendants in error on August 14, and filed in this court December 11, 1915. The cause is now before us on motion of defendants in error to dismiss, because the appeal was not perfected within the time fixed by law.
This identical question was passed upon in Lamb v. Alexander,45 Okla. 573, 146 P. 443, where in the syllabus *Page 316 
we said: "Under section 4986, Rev. Laws 1910, appeal from an interlocutory order appointing a receiver or refusing to vacate the appointment of a receiver must be taken within ten days from the date of the order appealed from, by filing a petition in error in this court within said time limit." The law there stated controls this case, and this appeal should be dismissed.
It is so ordered.